Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: Partin et al. (US 8,071,233) teaches a lithium ion battery (10) comprising a cell (21), shell (22), protection IC (CID), and terminals however does not teach the further limitation. The structural combination of the plastic part satisfying the a microUSB and the plastic structural part satisfies: M2<SHD<Ml, and YJmax<SJ2<YJmax+1mm, the metal cap the metal cap satisfies: SJ1 + Yjmax < H2, SJ1 + SJ2-0.8 mm < H2 < SJl + SJ2-0.2 mm, the square rigid FR-4 substrate satisfies: SJI FH1, UH-UD-FCG<FH1+FH2<UH-UD- FCG+1mm, and YPmax<FH2 and the maximum height DXGmax of the lithium-ion cell satisfies: DXGmax<H-Hl-SJI- SJ2-YH-FH2-GKDH. At least these further limitations taken in combination are not found in the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 11,158,887) teaches a secondary battery similar the claimed arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836